DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 2/25/22.  Claims 21-28 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 21-28 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology because of the use of machine learning to generate forecasts.  The claims are eligible over the art in light of applicant’s amendments and remarks on 2/25/22 and because the prior art does not show depicting each queue and each direction graphical link with a unique color for each processes and generating a workflow schedule to simulate the workflow and evaluating the simulation and determining the workflow schedule does not satisfy one of the work process goals and unbinding a plurality of work activities for a predetermined number of work processes from the workflow schedule and starting with a randomly selected unbound work activity, iteratively binding the plurality of work activities in the context of optimizing a workflow for scheduling work assignments.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the 

A. Powell et al. (US 2002/0065700 A1), a method for processing multiple work assignments to a mobile workforce having a plurality of mobile workforce members by receiving a first work assignment and then determining the type of work assignment, a service assignment or a pooled assignment

B. Slone et al. (US 2007/0276689 A1), a workflow data binding system that  facilitates binding of a data component to a feature of a software component and prior to the binding, a graphical indication of the software component and a graphical indication of the feature of the software component are displayed and an indication of an element of the data component is displayed in a display area approximately adjacent to the displayed software component

C. Fama et al. (US 2008/0004936 A1), a method for scheduling a workforce by collecting an agent activity of a first class and an agent activity of a second class and displaying the 

D. Cok (US 2011/0231798 A1), a system for a dynamic diagram for a set of connected tasks that comprises icons in a graphic user interface, each icon representing a task, including a first task, a last task, and at least one intermediate task, the at least one intermediate task having at least two connected tasks one of which can optionally be immediately performed after the at least one intermediate task

E. Khosla et al. (US 2008/0040190 A1), a system for multi mission scheduling configured to compile a list of missions, where each mission includes at least one task and where each  mission has a mission value associated with it such that the mission value reflects an ordering priority of the mission

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2005/0043982 A1
US 9,176,951 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624